                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:19-CV-469-RJC-DCK

 JOSEPH W. CRAFT III,                                   )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )       ORDER
                                                        )
 ALEXANDER WELLFORD TABOR,                              )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT regarding Defendant’s “Motion To Dismiss

First Amended Complaint…” (Document No. 32) and Plaintiff’s “Motion To Dismiss Amended

Counterclaims” (Document No. 36). These motions have been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b) and are ripe for review.

          Having considered the motions and the record, the undersigned will re-schedule a hearing

to assist the Court in reaching a decision on the pending motions. Counsel for the parties are to

appear at a virtual hearing on January 21, 2021.

          The Court directs counsel for the parties to confer, and then each side shall file a Status

Report of six (6) pages or less. The Status Reports should: include updates on the status of the

case or relevant caselaw; summarize key arguments regarding the pending motions; and briefly

describe counsel and the parties’ efforts to resolve or narrow the issues in this case. In addition,

the Status Reports shall identify the attorney(s) for each side who will attend the hearing and the

attorney(s) for each side who will speak for the client.

          IT IS, THEREFORE, ORDERED that counsel for each side shall confer with each other

via telephone or an online virtual meeting to discuss the status of the case, including the possibility




       Case 3:19-cv-00469-RJC-DCK Document 47 Filed 12/17/20 Page 1 of 2
of resolving or narrowing the pending issues in the lawsuit without Court intervention, between

the date of this Order and January 15, 2021.

       IT IS FURTHER ORDERED that each side shall file a Status Report, as described

herein, on or before January 19, 2021.

       IT IS FURTHER ORDERED that counsel for each side in this case, including at least

one (1) member of the Bar of this Court per side, shall appear at a virtual hearing on Thursday,

January 21, 2021 at 2:00 p.m. Counsel should be prepared to discuss the status of the case and

explain the parties’ arguments regarding the pending motions.

       The Clerk of Court’s office will contact participating counsel at a later date with a link to

a Zoom address for the hearing.

       SO ORDERED.


                                  Signed: December 17, 2020




                                                  2
      Case 3:19-cv-00469-RJC-DCK Document 47 Filed 12/17/20 Page 2 of 2
